This is a bill in equity to vacate judgments, alleged to be wrong in fact and fraudulent. The bill was dismissed, and plaintiff reviews by appeal.
Defendant sued plaintiff in the court of common pleas. Plaintiff appeared in person and contested. Judgment passed against him for $144.42 and costs. Conceiving himself aggrieved, he filed an affidavit and bond on appeal. The appeal proved abortive for failure to comply with the then Circuit Court Rule No. 11, requiring notice. Plaintiff herein then moved for leave to perfect a delayed appeal. This was denied. Application for review in this court was also denied. Summary judgment was entered against plaintiff and the surety on the appeal bond. No review was prosecuted, but the bill herein was filed.
Plaintiff alleges that the judgments are wrong in fact and constitute a fraud from which he ought to be relieved in equity. He does not expressly allege perjured testimony in the suits at law, but, even had he done so, it would be of no avail.
It is settled law in this jurisdiction that a court of equity may not entertain a bill to vacate a judgment *Page 49 
at law on the ground that false testimony was given in the trial. Miller v. Morse, 23 Mich. 365; Gray v. Barton, 62 Mich. 186;  Steele v. Culver, 157 Mich. 344 (23 L.R.A. [N. S.] 564);Becker v. Welch, 206 Mich. 613; Bassett v. Trinity BuildingCo., 254 Mich. 207.
The court of equity will not retry a suit at law in which a judgment has been rendered and time for review by appeal has elapsed.
The decree, dismissing the bill, is affirmed, with costs to defendant.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and BUTZEL, JJ., concurred.